                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

JACK HOWARD COX, SR., Executorofthe
Estate of Percy Ray Cox,                                     CIA No. 4:16-cv-00084-D

                      Plaintiff,
                                                     ORDER GRANTING JOINT MOTION
              vs.                                       TO DISMISS DEFENDANT
                                                        MCCORD CORPORATION
AGCO CORPORATION, eta!.,

                      Defendants.

       This matter is before the Court upon the joint motion of Plaintiff, Jack Howard Cox Sr.,

Executor of the Estate of Percy Ray Cox, and Defendant, McCord Corporation, to dismiss with

prejudice the claims,Plaintiffmade against McCord Corporation in this action. For good cause

shown and pursuant to Federal Rule of Civil Procedure 41(a)(2),

       IT IS, THEREFORE, ORDERED that the Joint Motion to Dismiss Defendant McCord

Corporation is GRANTED, and all of Plaintiffs claims against McCord Corporation are hereby

DISMISSED WITH PREWDICE, each party to bear its own costs.

       SO ORDERED. This -1()_ day ofNovember, 2018.




                                                    United States District Judge
